[Cite as State v. Hillman, 2017-Ohio-8217.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                      No. 17AP-256
v.                                                  :              (C.P.C. No. 13CR-6648)

Robert L. Hillman,                                  :       (ACCELERATED CALENDAR)

                 Defendant-Appellant.               :



                                              D E C I S I O N

                                     Rendered on October 17, 2017


                 On brief: Ron O'Brien, Prosecuting                 Attorney,    and
                 Kimberly M. Bond, for appellee.

                 On brief: Robert L. Hillman, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Defendant-appellant, Robert L. Hillman, pro se, appeals the March 13, 2017
judgment of the Franklin County Court of Common Pleas denying his postconviction
petition to vacate his sentences. For the reasons that follow, we affirm the judgment of the
trial court.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The facts are more fully detailed in appellant's direct appeal of his
convictions. State v. Hillman, 10th Dist. No. 14AP-252, 2014-Ohio-57601 ("Hillman I"),
¶ 2-10. As pertinent to this appeal, on November 21, 2013, appellant was indicted for
attempted burglary (Count 1 of the indictment), burglary (Count 2 of the indictment), and


1Discretionary appeal not allowed by the Supreme Court of Ohio. State v. Hillman, 141 Ohio St.3d 1475,
2015-Ohio-554.
No. 17AP-256                                                                            2

burglary (Count 3 of the indictment) in case No. 13CR-6206. On December 19, 2014,
appellant was indicted for burglary (Count 1 of the indictment), theft (Count 2 of the
indictment), and receiving stolen property ("RSP") (Count 3 of the indictment) in case No.
13CR-6648. On January 17, 2014, the state moved for joinder of the cases for purposes of
trial, which was granted. On January 27, 2014, appellant requested that his lawyer be
allowed to withdraw and he represent himself. The court granted that motion on
February 11, 2014. The trial began on February 18, 2014. On February 20, 2014 the jury
returned a verdict of guilty as to all counts on both cases.
       {¶ 3} In case No. 13CR-6648, the trial court sentenced appellant as follows:
              The Court hereby imposes the following sentence: Six (6)
              years as to Count One; For purposes of sentencing
              Counts Two and Three merge and the Defendant is
              sentenced to Twelve (12) months on those counts at
              the Ohio Department of Rehabilitation. Counts One
              and, merged Counts Two and Three, to be served
              concurrently to each other but consecutively to Case
              No. 13CR-6206.

(Emphasis sic.) (Feb. 25, 2014 Jgmt. Entry in case No. 13CR-6648.) As such, the trial
court sentenced appellant to 6 years for Count 1 of the indictment, burglary, and 12
months combined for the merged Count 2 of the indictment, theft, and Count 3 of the
indictment, RSP.
       {¶ 4} In case No. 13CR-6206, the trial court sentenced appellant as follows:
              The Court hereby imposes the following sentence: Two (2)
              years as to Count One; Six (6) years as to Count Two;
              and Six (6) years as to Count Three at the Ohio
              Department of Rehabilitation. Counts Two and Three
              to be served consecutively to each other and to Case
              No. 13CR-6648 but concurrently to Count One.

(Emphasis sic.) (Feb. 25, 2014 Jgmt. Entry in case No. 13CR-6206.) As such, the trial
court sentenced appellant to 2 years for Count 1 of the indictment, attempted burglary,
and 6 years each for Count 2 of the indicment, robbery, and Count 3 of the indictment,
robbery.
       {¶ 5} Appellant filed a notice of appeal on March 27, 2014. The trial transcript
was transmitted to this court on June 6, 2014. Meanwhile, appellant began to engage in
extensive post-judgment motion practice. Our review of the record shows that, prior to
No. 17AP-256                                                                               3

the motion to vacate that is the subject of this appeal, appellant has filed approximately 15
post-judgment motions, requests, and petitions with the trial court, many of which are
repetitive, including a motion for a new trial, and a petition to vacate or set aside the
judgment of conviction and sentence. Appellant's motions, requests, and petitions were
all denied. The Supreme Court of Ohio has also addressed, and denied, an application to
disqualify the trial judge.
       {¶ 6} On December 30, 2014, we affirmed the judgment of the trial court, but also
having found that the trial court's judgment entry contained a clerical error, we remanded
the case to that court for the purpose of issuing a nunc pro tunc judgment entry correcting
said error. Appellant filed motions for reconsideration, to certify a conflict, for en banc
consideration, and for judicial notice, which were denied. See State v. Hillman, 10th Dist.
No. 14AP-252 (Feb. 24, 2015) (memorandum decision).
       {¶ 7} On January 24, 2017, over two years after this court affirmed his
convictions, appellant again filed a motion to vacate his sentences. In the decision and
entry of March 13, 2017, the trial court denied appellant's petition stating:
               This matter is before this Court on Defendant's Motion to
               Vacate Sentence, filed January 24, 2017. The present motion
               is the latest in a long line of motions filed by Defendant in an
               attempt to have his validly imposed conviction and sentence
               overturned. The Court has said it before and will say it again;
               the Court sees no reason in which to vacate Defendant's
               conviction or sentence. As such, Defendant's motion is not
               well-taken, and is hereby DENIED.

       {¶ 8} Appellant filed a notice of appeal on April 12, 2017.
II. APPELLANT'S MOTION TO STRIKE APPELLEE'S BRIEF DENIED
       {¶ 9} On September 13, 2017, appellant filed a motion to strike appellee's brief as
an act of fraud upon the court. Appellant alleges that appellee's "brief contains several
misstatements of law and material facts which were deliberately designed to corrupt the
outcome of this current appeal." (Appellant's Mot. to Strike at 1.) Appellant states that
appellee's arguments that appellant's reliance on a Civ.R. 60(B) motion is misplaced, and
that appellant did not properly invoke the trial court's jurisdiction, is evidence that
"appellee will deliberately try an decieve this court by mis-stating the law simply to win."
(Sic passim.) (Appellant's Mot. to Strike at 2.) We disagree. We find no evidence in our
No. 17AP-256                                                                              4

review of appellee's brief of any intent to perpetrate a fraud on this court. As such,
appellant's motion to strike is denied.
III. ASSIGNMENTS OF ERROR
       {¶ 10} Appellant assigns the following errors for our review:
                [I.] APPELLANT CONTENDS THAT THE TRIAL COURT
                DENIED HIM DUE PROCESS AND EQUAL PROTECTION
                OF THE LAW UNDER THE 1ST, 5TH, 8TH, AND 14TH
                AMENDMENTS       TO   THE     UNITED     SATTES
                CONSTITUTIONS WHERE THE TRIAL COURT JUDGE MR.
                DAVID CAIN DELIBERATELY FAILED TO ADHERE TO
                THE DOCTRINE OF STARED DECISIS, WHICH VIOLATED
                FEDERAL CONSTITUTIONAL DOUBLE JEOPARDY LAWS,
                AND STATE LAWS PURSUANT TO R.C. 2941.25 (A),
                WHERE THERE WAS NEVER A ALLIED OFFENSE
                HEARING HELD, WHICH IS REQUIRED BY LAW PRIOR
                TO SENTENCING AS THE THEFT AND RECIEVING ARE
                ALLIED OFFENSES, AND THE TRIAL COURT WAS
                AUTHORIZED TO CORRECT ITS ERROR.

                [II.] APPELLANT CONTENDS THAT THE TRIAL COURT
                DENIED HIM DUE PROCESS AND EQUAL PROTECTION
                OF THE LAW UNDER THE 1ST, 5TH AND 14TH
                AMENDMENTS TO THE UNITED STATES CONSTTUTIONS
                WHERE THE JUDGE DELIBERATELY ATTEMPTED TO
                DENY APPELLANT MEANINGFUL ACCESS TO THE
                COURTS BY REPETEDLY FAILING TO ADHERE TO
                STATUTORY MANDATES AND PROVIDING APPELLANT
                WITH FINDINGS OF FACTS AND CONCLUSIONS OF LAW
                PURSUANT TO R.C. 2953.21 (C) AND (G) BECAUSE THE
                TRIAL JUDGE HOLDS AN INTEREST IN THE OUTCOME
                OF THE PROCEEDINGS, WHICH IS PLAIN ERROR UNDER
                CRIM. R. 52 (B).

(Sic passim.)

IV. ASSIGNMENT OF ERROR 1—UNTIMELY, BARRED BY RES JUDICATA,
    AND OTHERWISE LACKS MERIT

       {¶ 11} Appellant claims his sentence is contrary to law and is therefore void and a
nullity. He states that a defendant may be indicted and tried for allied offenses of similar
import, but may be sentenced only once or on one count. Appellant argues that he was
sentenced to multiple sentences for allied offenses, i.e., in case No. 13CR-6648 he was
given a one-year sentence for theft, and a one-year sentence for the RSP, to be run
No. 17AP-256                                                                                5

concurrently to one another, and that the convictions for those allied offenses should have
legally merged into one single conviction, but that the trial court failed to do so. He argues
that we, in Hillman I, incorrectly found that the trial court did merge the theft and RSP
counts, and cites the following language from Hillman I in support of his argument that
the sentences were not merged:
               On February 25, 2014, the trial court sentenced appellant,
               merging the theft count with the receiving stolen property
               count. The court imposed a sentence of six years for each of
               the three counts of burglary, to be served consecutively to
               each other for a total of eighteen years, and a total of three
               years as to all other counts, to be served concurrently with the
               sentences for the counts of burglary.

Id. at ¶ 11.
        {¶ 12} For the following reasons, appellant's first assignment of error lacks merit.
As an initial matter, in his motion below, appellant relied on Civ.R. 60(B). However, "a
Civ.R. 60(B) motion to vacate is not the proper method of asserting constitutional errors
in sentencing." State v. Randlett, 10th Dist. No. 06AP-1073, 2007-Ohio-3546, ¶ 17. As
such, "[w]here a criminal defendant, subsequent to his or her direct appeal, files a motion
seeking vacation or correction of his or her sentence on the basis that his or her
constitutional rights have been violated, such a motion is a petition for postconviction
relief as defined in R.C. 2953.21." State v. Reynolds, 79 Ohio St.3d 158 (1997), syllabus;
State v. Smotherman, 10th Dist. No. 16AP-471, 2016-Ohio-8133.
        {¶ 13} Construed as a petition for postconviction relief, appellant's motion was
barred as untimely and successive. Except as provided in R.C. 2953.23, R.C. 2953.21
allows only a limited time to file a petition for postconviction relief, which "shall be filed
no later than three hundred sixty-five days after the date on which the trial transcript is
filed in the court of appeals in the direct appeal of the judgment of conviction or
adjudication" challenged by the petition. R.C. 2953.21(A)(2). This restriction is
jurisdictional, as "a court may not entertain a petition filed after the expiration of" that
time period. R.C. 2953.23(A). See also State v. Hanks, 10th Dist. No. 98AP-70 (June 25,
1998), and State v. Ayala, 10th Dist. No. 98AP-349 (Nov. 10, 1998).
        {¶ 14} Here, the trial transcript for appellant's direct appeal was filed with this
court on June 6, 2014. Thus, appellant's 365-day deadline to file a petition for
No. 17AP-256                                                                              6

postconviction relief expired on June 6, 2015. Appellant did not file his petition until
January 24, 2017, over one and one-half years after the deadline expired. Thus,
appellant's petition for postconviction relief is untimely.
       {¶ 15} Because appellant's amended petition for postconviction relief is untimely,
he must establish that his petition falls within one of the exceptions specified in R.C.
2953.21(A). Appellant does not claim, nor can he show, that he was unavoidably
prevented from the discovery of relevant facts, or that there is a retroactively applicable
federal or state right, nor that by clear and convincing evidence, but for constitutional
error, no reasonable factfinder would have found him guilty of the offenses of aggravated
burglary and sexual battery. R.C. 2953.23(A)(1). Nor can he show that DNA testing results
"establish, by clear and convincing evidence" the petitioner's "actual innocence" of the
felony for which he was convicted. R.C. 2953.23(A)(2). As such, because appellant filed
his petition past the time limit prescribed by R.C. 2953.21(A)(2), the trial court lacked
jurisdiction.
       {¶ 16} Even if appellant's petition was not time barred, appellant's arguments
would fail due to the doctrine of res judicata. "Res judicata is applicable in all
postconviction relief proceedings." State v. Szefcyk, 77 Ohio St.3d 93, 95 (1996). As a
result, "[p]ostconviction review is a narrow remedy, since res judicata bars any claim that
was or could have been raised at trial or on direct appeal." State v. Steffen, 70 Ohio St.3d
399, 410 (1994); State v. Davic, 10th Dist. No. 15AP-1000, 2016-Ohio-4883, ¶ 11. Here,
appellant challenged his sentence during his direct appeal, and he challenged his sentence
in his other postconviction pleadings. Res judicata prevents further litigation of his
claims.
       {¶ 17} In addition, even if appellant's first assignment of error were not untimely
and barred by res judicata, it would still lack merit. Appellant's argument that the trial
court did not merge his convictions for theft (Count 2 of the indictment) and RSP (Count
3 of the indictment) is simply wrong. The judgment entry specifically states that "[f]or
purposes of sentencing Counts Two and Three merge and the Defendant is sentenced to
Twelve (12) months on those counts at the Ohio Department of Rehabilitation. Counts
One and, merged Counts Two and Three, to be served concurrently to each other but
No. 17AP-256                                                                                  7

consecutively to Case No. 13CR-6206." As such, he was sentenced to one 12-month term
for the merged counts.
       {¶ 18} In addition, as noted above in Hillman I at ¶ 11, we specifically noted that
"[t]he court imposed a sentence of six years for each of the three counts of burglary, to be
served consecutively to each other for a total of eighteen years, and a total of three years
as to all other counts, to be served concurrently with the sentences for the counts of
burglary." The total of three years for all other counts consists of two years for the
attempted burglary conviction, and one year for the merged theft and RSP convictions.
Finally, we specifically held that "the trial court did merge the offenses of theft and
receiving stolen property arising out of the October 21, 2013 incident." Hillman I at ¶ 61.
       {¶ 19} For the foregoing reasons, appellant's first assignment of error is overruled.
V. ASSIGNMENT OF ERROR 2—NOT WELL-TAKEN
       {¶ 20} In his second assignment of error, appellant contends it was reversible error
for the trial court to summarily deny his motion without making findings of fact or
conclusions of law. Despite appellant's dissatisfaction with the court's entry, the court had
discretion to summarily dispose of appellant's pleading. As noted above, appellant's
motion is properly construed as an untimely and successive postconviction petition. A
trial court "has no duty to issue findings of fact and conclusions of law on successive or
untimely petitions for postconviction relief." State ex rel. George v. Burnside, 118 Ohio
St.3d 406, 2008-Ohio-2702, ¶ 6; State v. Lowe, 10th Dist. No. 10AP-584, 2011-Ohio-
3996, ¶ 17.
       {¶ 21} Furthermore, appellant shows no error or abuse of discretion in the wording
of the court's entry. There are no "magic words" required for such entries as long as the
entry is "sufficient to advise the petitioner and the appellate court of the trial court's
reasoning and permit meaningful appellate review." Lowe at ¶ 17.
       {¶ 22} In this case, the trial court referenced the fact that appellant's January 24,
2017 pleading was successive—specifically noting appellant's multiple postconviction
attempts to overturn his convictions and sentence. As appellant failed to meet his burden
of presenting a claim with legal and factual support, the trial court correctly found that
appellant's motion was "not well-taken." That conclusion was also supported by the fact
that appellant's claims were barred.
No. 17AP-256                                                                          8

      {¶ 23} Appellant's second assignment of error is overruled.
VI. DISPOSITION
      {¶ 24} Based on the foregoing, appellant's motion to strike appellee's brief is
denied. Having overruled appellant's two assignments of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                            Motion to strike appellee's brief denied; judgment affirmed.
                          KLATT and DORRIAN, JJ., concur.
                              _________________